Exhibit 3.57 I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF FORMATION OF “NORTH LAS VEGAS LLC”, FILED IN THIS OFFICE ON THE TWENTY-NINTH DAY OF JUNE, A.D. 2005, AT 10:23 O’CLOCK A.M. /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State 3992991 8100 AUTHENTICATION: DATE: 06-29-05 State of Delaware Secretary of State Division of Corporations Delivered 10:41 AM 06/29/2005 FILED 10:23 AM 06/29/2005 SRV 050541310 - 3992991 FILE STATE OF DELAWARE CERTIFICATE OF FORMATION OF NORTH LAS VEGAS LLC The undersigned, an authorized person, for the purpose of forming a limited liability company under the provisions and subject to the requirements of the State of Delaware (particularly Chapter 18, Title 6, Section 18-201 of the Delaware Limited Liability Company Act and the acts amendatory thereof and supplemental thereto) hereby certifies that: 1. The name of the limited liability company is North Las Vegas LLC (hereafter referred to as the “Limited Liability Company”). 2. The address of its registered office of the Limited Liability Company in the State of Delaware is Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County of New Castle. The name of the Limited Liability Company’s registered agent at such address is The Corporation Trust Company. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation of North Las Vegas LLC this 28th day of June, 2005. /s/ Steven A. Museles Steven A. Museles Authorized Person
